DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/2021 has been entered. 
Allowable Subject Matter
Claims 1-11, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Satran et al. US 6,238,146 (hereafter--Satran--) is the closest art of record.
In regards to claim 1, Satran discloses a cutting insert comprising a main body, the main body including: a first face (29); a second face (2) continuous with the first face and extending in a direction intersecting the first face; and a third face (8) continuous with the first face and the second face, the first face having a fixing hole (9) formed therein, the second face (2) including a rake face, among outer-peripheral sides of the second face, a boundary portion with the first face being a main cutting edge (30 and 32), when viewed from a side where the first face is disposed, the main cutting edge including: a first straight portion (30) located adjacent to a reference side (the reference side being located at either an upper most part where either reference numbers 8 are being disposed at, as shown in Figure 3), the reference side being a boundary between the first face and the third face; a second straight portion (30) arranged at a distance from the first straight portion (as on Figure 3, the boundary being located at either third faces 8 and first face 29); and a curved portion (32) connecting the first straight portion and the 

    PNG
    media_image1.png
    958
    1588
    media_image1.png
    Greyscale

However, Satran fails to disclose that the distance from the second straight portion to the length direction line increases gradually along the length of the second straight portion moving away from the reference side; more specifically note that in all instances, due to the fact that the first straight portion has to be adjacent to the reference side, the distance from the second straight portion 30 to the length direction line gradually decreases along the length of the second straight portion 30 moving away from the reference side.  A modification of the device of 
Claim 15 is being interpreted as needing all of the claim limitations of allowed claim 1, as such, is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722